Title: To John Adams from Sylvanus Bourne, 20 May 1798
From: Bourne, Sylvanus
To: Adams, John



Respected Sir
Amsterdam May 20th 1798—

I beg leave just to call to yr recollection my having informed you (when I had the honor to see you last summer at New york) that I had suffered in the loss of a large property by the verdict of the Court of Admiralty of England—founded on the circumstance of my being an Inhabitant of this Country—you seemed to be of opinion that being in a public capacity my residence here could not be construed to destroy my neutral rights & had the goodness to request the Secretary of State to write to our minister in London which he consequently complied with. And since my return here Mr King has informed me that he has exerted himself for the reclamation & recovery of said property but without any success or prospect of it—as they plead long established precedent in support of their deed & he even advises against an appeal as only involving further expence & loss.
This loss falls very severely upon me as well as very unexpectedly being conscious of never having done any thing which could commit or injure my rights as a Citizen of the U States & little did I think when I accepted my present appointment without a salary that I was giving in exchange therefor my priviliges as an American or I am sure I should have set a higher value upon them—
Should it be possible Sir for you to procure me redress by any more express remonstrance or application to the British Govt. it would releive me from a loss which the possession of a place of very scanty emoluments makes it very hard for me bear—Should not this mode appear feasible I hope for your attentions might any object offer more valuable than my present place by which I could receive some reimboursment comporting with the public interest—
It appears clear to me that if I am esteemed a Dutchman in my own wrong I ought also to be regarded as such in my own right and that of course my being concerned in privateering on British property would be perfectly Justifiable—but in such a case what would be the opinion of the British Govt? what the construction of my own? the first would probably be that I was committing the neutrality of my Country, and the latter that I ought to be punished for it–I just mention this for sake of argument & to illustrate the peculiarly hardship of my Case.
I yesterday had the pleasure to receive a paper containing your message to both houses of Congress of March 22d. which must be Congenial to the feelings of every true friend to his Country & I flatter myself that those who knew so well how to defend their rights in 1775 in opposition to the claims of one nation will not tamely surrender them to another in 1798 whatever boon may held out as the prize of this surrender whatever mask may be used to induce it—No, I trust to the discernment of my Countrymen to detect the cheat and to their spirit in resenting the Insult.
I beleive that Europe will yet for many years be a scene of confusion and disorder. Such a mass of inflammable matter has been set afloat by the French revolution that its flame will not expire but in the ruins of Kingdoms and Empires thanks to God that the Atlantick flows between us and Europe to meet the lava from this volcano of destruction.
I received a letter a few days since from our minister at Berlin when the family were all well. I beg to be remembered in terms of respect to Mrs. Adams and in like sentiments I remain / yr. devoted Servant

Sylvanus Bourne